Wiswell, C. J.
The defendant, an inhabitant of the town of Houlton on the first day of April, 1900, was the owner of a quantity of starch, which, on that day, was stored within the limits of the plaintiff town. This starch was taxed to the defendant by the assessors of the town wherein it was stored, and this suit is brought to recover that tax. The only question involved in the case, which comes to the law court upon a report of the evidence, is whether or not this personal property was taxable in the plaintiff town under the facts of the case.
The general provision of law in regard to the taxation of personal property is, that it “shall be assessed to the owner in the town where he is an inhabitant on the first day of each April.” To this general rule however, there are various exceptions, some of which are stated in the first paragraph of R. S. (1883), c. 6, § 14, as follows: “All personal property employed in trade, in the erection of buildings or vessels, or in the mechanic arts, shall be taxed in the town where so employed on the first day of each April; provided, that the owner, his servant, sub-contractor or agent, so employing it, occupies any store, shop, mill, wharf, landing place or ship yard therein for the purpose of such employment.” It is contended by the plaintiff that the personal property taxed came within these exceptions.
The facts, about which there is no dispute, are these: The defendant on April 1, 1900, and for some time prior thereto, including the preceding year, was the owner and in occupation of a starch factory in the plaintiff town, the plant consisting of a mill, two dry-houses and a store-house; in the early part of September, 1899, he com*382menoed therein the manufacture of starch from potatoes, the process of manufacture lasted some seven weeks, and after it was completed and the starch dried, the finished product, about one hundred tons, was stored in the store-house to await shipment, not being sold it remained there until after the first day of April of the year in which the tax was assessed. The defendant was in'business in the town of Houlton, having there, in addition to a store, an office where all of his books and accounts were kept and where all of the business in connection with the sales of starch manufactured at this factory, as well as at others which he operated, was transacted, here all of the sales of starch were made and all of the correspondence conducted in relation to such sales; none of this starch was intended to be sold in New Limerick, and none of it was in fact sold there, it was simply stored there, after its manufacture, to be shipped from the store-house as sales were made by the defendant in his office at Houlton, or by correspondence conducted there.
While the precise meaning of the phrase “'employed in the mechanic arts” may be somewhat obscure, we think it is clear that a finished manufactured product, which had been entirely completed in the fall before, and as to which nothing further was to be done, except to be sold when the opportunity offered, and which is kept because unsold until the following April, cannot be said to be employed in the mechanic arts on the first day of April, within the meaning of that phrase of the statute.
Neither do we think that it can be said that this starch was employed in trade in New Limerick within the meaning of the statute. It was not there employed in trade. It was not exposed for sale; it was neither intended to be sold nor was it in fact sold to customers in that town; no contracts for sale ever had been or were to be made there; it was not in any store in New Limerick for the purpose of sale or trade there, but was simply stored in a store-house awaiting shipment after contracts for its sale were made elsewhere; although kept in that town, it was entirely employed in trade elsewhere.
The previous decisions of this court, wherein this statute has been considered and construed, and which are cited by the plaintifE are *383not in point. In Ellsworth v. Brown, 53 Maine, 519, the question was, whether logs which were intended to be manufactured and sold in a town in which- the owner occupied a mill at which the logs were to be sawed, he being an inhabitant of another town, were taxable in the town where they were to be manufactured, although the logs had not arrived within the limits of that town on the first day of April of the year for which the tax was assessed. And in Farmingdale v. Berlin Mills Co., 93 Maine, 333, precisely the same question was presented, although under a somewhat more favorable statute in that respect.
In Gower v. Jonesboro, 83 Maine, 142, the personal property taxed was firewood that the owner had caused to be hauled to a landing place occupied by him within the limits of the town in which the tax was assessed; this wood, as found by the court, was “to be sold or disposed of either in small quantities or by the whole lot, as might be found expedient,” and was to be sold to local or other parties as might thereaftcrwards be found expedient, and was in fact so sold as opportunity was offered. The distinction between the facts of the case now being considered and those of the case last cited is apparent.
The case of Huckins v. Boston, 4 Cush. 543, and Hittinger v. Westford, 135 Mass. 258, in both of which questions arising under a very similar statute Avere considered, and in Avhich the decision Avas against the right to tax the property in the toAvns Avhere the property Avas stored, approach more closely the question involved in this case. These cases Avere cited by this court in the opinion in Martin v. Portland, 81 Maine, 293, Avhere the same conclusion Avas reached.
Nor do the facts of this case bring it Avithin the proviso of the statute Avhieh Ave have been considering. It is necessary, before personal property can be taxed in a town other than that in Avhich the owner is an inhabitant, that he should occupy in that toAvn, so far as this case is concerned, a mill for the employment of such property in the mechanic arts, or a store for the purpose of its employment in trade.True, the defendant occupied a starch factory or mill, but Ave have already seen that this starch Avas not employed in the mechanic arts on the first day of April, 1900, He did not occupy any store or *384shop in the plaintiff town for the purpose of the employment of this starch in trade; while a store-house may, under some circumstances, come within the meaning of the word “store” as used in the statute, it does not in this case because this store-house was not occupied by him for the purpose of employing this starch in trade in that town. It was not in a store for trade but iu a store-house for storage. See Hittinger v. Westford, supra.

Judgment for defendant.